— In an action for a permanent injunction and to recover damages for breach of contract, trade-mark and trade-name infringement, and unfair business competition, defendants Synco Chemical Corp., Joseph F. Randisi and Sal Randisi appeal from an order of the Supreme Court, Nassau County (Kelly, J.), dated February 23, 1982, which denied their motion for a protective order regarding plaintiffs’ notice for discovery and inspection. Order affirmed, with $50 costs and disbursements. (Cf. Matter of U. S. Pioneer Electronics Corp. [Nikko Elec. Corp. ofAmer.], 47 NY2d 914.) In the absence of any notice of appeal addressed to the further order of the same court, dated March 1,1982, denying a motion for a protective order regarding plaintiffs’ “first” set of interrogatories, we pass upon no further issue. Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.